DETAILED ACTION
Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. The applicant argues that Jonsson does not teach the newly added claim limitations. This argument is not persuasive because the cellular structure in figure 3 of Jonsson clearly shows cells that extend in the claimed direction. The claims need to further differentiate the dimensions of the cells in order to overcome the prior art as discussed in the interview with the applicant’s representative.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 17, the language “having an orientation that extends…” is unclear because an orientation is not a structure and thus cannot extend.
In re claim 26, the term “the armature housing” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson (US 8791779) in view of Meyer et al. (US 6760202).
In re claim 17, Jonsson, in figures 1-6, discloses an armature for an electromagnetic actuator, the armature comprising: an armature body comprising a cellular structure (cells 45), at least one electrically conductive member (portions of armature body 27 facing the coils are the electrically conductive members) configured for cooperation with a magnetic field generator of an electromagnetic actuator, a magnetic field generator including a repulsion coil (37,38),  a connection end (17) configured for connection of the armature to an apparatus operable by an electromagnetic actuator, wherein the cellular structure comprises cells having an orientation that extends in a direction away from the electrically conductive member (as seen in figure 3). Jonsson does not explicitly teach a separate conductive member. Meyer however, in figures 1-9, teaches that it is known in the art to have a similar device with a separate conductive member (8, see figures 2 or 9 for best view). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the conductive member of Jonsson separate as taught by Meyer, or have replaced the armature structure of Jonsson with the armature/conductive member of Meyer in order to make the structure more modular.
In re claim 18, Jonsson, in figures 1-6, discloses that the cellular structure includes cellular walls (between the cells) configured to take up and/or distribute forces and stresses within the armature (inherent functionality).
In re claim 19, Jonsson, in figures 1-6, discloses that the armature is configured to be movable in at least one direction of movement when the armature is mounted in an electromagnetic actuator (as shown in figure 3), and wherein the cellular structure includes cellular walls extending in the at least one direction of movement (walls between cells as shown in figure 3).
In re claim 21, Jonsson, in figures 1-6, discloses that the armature body includes an armature housing configured to at least partly surround the cellular structure (the structure of the armature body surrounding the cells is the armature housing performing the claimed function).
In re claim 22, Jonsson already teaches the conductive member being part of the armature body. Meyer teaches a separate conductive member performing the same functionality but does not clearly show the conductive member being embedded. Thus, it would have been obvious to one of ordinary skill in the art to have embedded the conductive member of Meyer in the armature of Jonsson for better retention. Furthermore, embedding a structure in another structure is generally known in the art and would have been obvious to one of ordinary skill in the art.
In re claim 23, Meyer discloses that the armature body (attached to the electrically conductive member) has a central axis and a delimiting external contour, and wherein, for at least a portion of the armature body, a distance between the central axis and the external contour decreases in an axial direction towards the connection end of the armature (in the same way as shown by the applicant; this can be seen in figures 2 and 9).
In re claim 24, Meyer discloses that the armature body has at least one side that has a flat portion that is perpendicular to a central axis of the armature and wherein the at least one electrically conductive member (8) is located on or in said flat portion (as seen in figures 2 and 9).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson (US 8791779) in view of Meyer and Mecklenburg (US 10181373).
In re claim 20, Jonsson/Meyer discloses the claimed structure except for the honeycomb structure. Mecklenburg however teaches that it is known in the art to use honeycomb cell structure in an actuating device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used honeycomb cells taught by Mecklenburg instead of the cells present in Jonnson in order to provide a stronger or lighter structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837